 

EXHIBIT 10.3

 

[tm1919513d1_ex10-3img001.jpg]

 

September 5, 2019

 

Preetam Shah

 

Re: Offer of Employment

 

Dear Dr. Shah:

 

I am pleased to confirm an offer for you, by way of this offer letter (this
“Letter”), to join BRAINSTORM CELL THERAPEUTICS INC., a Delaware corporation
(the “Company”) on a full-time basis, in the position of Executive Vice
President, Chief Financial Officer and Treasurer. Your employment commencement
date shall be September 6, 2019 (the “Effective Date”) and shall continue until
terminated pursuant to the terms hereof (collectively, the “Employment Period”).

 

The terms of your employment and compensation will consist of the following:

 

(i)Hours Commitment: You will be expected to work in a full-time capacity,
meaning a 40-hour work week, with the days and hours to be mutually agreed upon
by the parties, pursuant to the Company’s ordinary course of business (other
than weeks that include Company recognized holidays or weeks during which you
take vacation days). You may be required to travel in connection with your
position. Your office shall be located at the Company’s office suite in New
Jersey or Manhattan New York. Additionally, you agree to travel to the Company’s
other offices and to other destinations in connection with the provision of
services by you as the Company’s, including as and when you are directed to do
so, from time to time, by your direct supervisor.

 

(ii)Title: Executive Vice President, Chief Financial Officer and Treasurer.

 

(iii)Nature of Services: You will directly report to our Chief Executive Officer
(“CEO”), and your primary responsibilities will consist of those listed on
Exhibit A (collectively, the “Executive Duties”) or as may otherwise be directed
from time to time by our CEO.

 

(iv)Compensation*:

 

a.In consideration of the performance of the Executive Duties, you shall be
entitled to receive an annual base compensation of Three Hundred Fifty Thousand
and 00/100s U.S. Dollars (USD$350,000.00) (the “Base Salary”), payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, during the Employment Period (e.g.,
timing of payments and standard employee deductions, such as income and
employment tax withholdings). No additional compensation shall be payable to you
by reason of the number of hours worked or any hours worked on Saturdays,
Sundays or holidays, by reason of special responsibilities assumed (whether on
behalf of the Company or any of its subsidiaries or affiliates), special
projects completed, or otherwise.

 

Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

b.You shall be eligible to receive an annual cash bonus during the Employment
Period equal to 40% of the Base Salary, subject to your satisfaction of
pre-established performance goals to be mutually agreed upon by you and the
Board of Directors (the “Board”) of the Company (or a committee thereof) each
year during the Employment Period. Performance shall be evaluated through a
performance management framework and a bonus range based on the target bonus.
Your bonus for 2019 fiscal year shall be pro-rated based on the number of days
you worked in fiscal year 2019.

 

c.Upon the Effective Date you shall receive a one-time grant of stock options
under the 2014 Stock Incentive Plan or 2014 Global Share Option Plan, as
applicable, or successor plan thereto (collectively, the “Plan”) (i) to purchase
up to 100,000 shares of Company common stock, at an exercise price per share
equal to the fair market value on the date of grant, as determined based on the
price per share of Company common stock immediately preceding normal trading
hours on the date of grant, according to Nasdaq (the “FMV Option”), and (ii) to
purchase up to 100,000 shares of Company common stock at an exercise price per
share equal to $6.00 per share, but in no event less than the price per share of
the FMV Option (the “Fixed Option”, and together with the FMV Option, the
“Options”). Each Option shall vest and become exercisable as follows: 25% of the
shares underlying the Option shall vest and become exercisable on the first
anniversary of the date of grant, and the remaining shares underlying the Option
shall vest and become exercisable in equal quarterly installments thereafter,
until fully vested and exercisable on the fourth anniversary of the date of
grant, provided that you remain continuously employed by the Company from the
date of grant through each applicable vesting date; each Option shall have a ten
(10) year term. Any unvested shares underlying the Options as of the date of
your employment termination shall automatically terminate. Unless otherwise
provided in the Plan, you shall have 90 days after termination of employment
with the Company to exercise the Options to the extent then vested. The grants
of the Options are also contingent upon the prior approval of the Board or the
Compensation Committee of the Board and your execution of one or more stock
option agreements in such form and substance as may reasonably be determined by
the Company, which the parties will endeavor to execute within ten (10) days
from the Effective Date. Immediately prior to a Change of Control (as defined
below) during the Employment Period, any then unvested shares underlying the
Options shall vest and become exercisable in full.

 

d.Upon the Effective Date you shall receive a one-time grant under the Plan of
25,000 shares of restricted common stock of the Company (the “Restricted Stock
Grant”), which shall vest as to 100% of the award on the one year anniversary of
the grant date, provided you remain continuously employed by the Company from
the date of grant through the vesting date. The Restricted Stock Grant shall be
contingent upon your execution of one or more restricted stock agreements in
such form and substance as may reasonably be determined by the Company. In the
event of your termination of employment, any portion of the Restricted Stock
Grant that is not yet vested shall automatically be immediately forfeited to the
Company, without the payment of any consideration to you. You hereby acknowledge
that you are responsible for obtaining the advice of the your own tax advisors
with respect to the acquisition of the Restricted Stock Grant and the Options,
and are relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating thereto. You acknowledge that you understand that you (and
not the Company) shall be responsible for your tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the Restricted
Stock Grant and any accrued dividends with respect thereto. You acknowledge that
you have been informed of the availability of making an election under Section
83(b) of the Internal Revenue Code, as amended, with respect to the issuance of
the Restricted Stock Grant. Immediately prior to a Change of Control during the
Employment Period, any unvested shares of the Restricted Stock Grant shall
immediately vest in full.

 

Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

e.In addition to the foregoing, you shall be entitled to participate in the Plan
and receive such additional stock options or other equity awards relating to the
equity of the Company as determined by the Board (or the Compensation Committee
of the Board) in its sole and absolute discretion.

 

f.Upon presentation of vouchers and similar receipts, you shall be entitled to
receive reimbursement in accordance with the policies and procedures of the
Company maintained from time to time for all reasonable business expenses
actually incurred in the performance of the Executive Duties.

 

g.“Change of Control” means the first to occur of any of the following: (i) The
sale, transfer, conveyance or other disposition by the Company, in one or a
series of related transactions, whereby an independent third party(s) becomes
the beneficial owner of a majority of the voting securities of the Company; (ii)
any merger, consolidation or similar transaction involving the Company, other
than a transaction in which the stockholders of the Company immediately prior to
the transaction hold immediately thereafter in the same proportion as
immediately prior to the transaction not less than 50% of the combined voting
power of the then voting securities with respect to the election of the Board of
Directors of the resulting entity; or (iii) any sale of all or substantially all
of the assets of the Company. Notwithstanding the foregoing, no change in ACCBT
Corp., ACC International Holdings Ltd. or their affiliates’ ownership of the
Company shall be deemed a Change of Control under this Agreement, and none of
the following shall, either together or alone, constitute a Change of Control:
(A) the subscription for, or issuance of Company securities (whether or not
constituting more than 50% of the Company’s issued and outstanding securities
(unless such subscription or issuance would result in a Change of Control under
clause (i) above)); (B) the issuance or exercise of Board appointment or
nomination rights of any kind (whether or not relating to a majority of Board
members); (C) preemptive rights to purchase securities of the Company, or the
exercise of such rights; (D) the right to consent to Company corporate actions;
or (E) the exercise of warrants or options.

 

*Subject to all mandatory withholdings required by applicable law.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

(v)Employee Benefits: You shall be entitled to participate in such employment
benefits, including but not limited to a Section 401(k) retirement plan, health,
dental, and long term disability plans as are established by the Company and as
in effect from time to time applicable to executives of the Company. The Company
shall provide health and dental insurance plans or, if the Company is unable to
provide such plans, the Company will reimburse you for your health and dental
insurance costs. The Company shall not be required to establish, continue or
maintain any other specific benefits or benefit plans other than health and
dental insurance.

 

(vi)Other Employee Benefits; Vacation: You shall be entitled to those other
employee benefits which are generally offered to the Company’s full-time
employees, and as required by applicable law. Notwithstanding, you shall also be
entitled to vacation during each year of the Employment Period in accordance
with the policies and procedures of the Company maintained from time to time;
provided that you shall be entitled to 20 days of vacation per fiscal year.

 

(vii)No Additional Compensation. Except as provided herein or as determined in
the discretion of the Compensation Committee of the Board, you shall not be
entitled to any other compensation, salary or bonuses for services as an
employee of Company.

 

(viii)Confidentiality; Work for Hire: You will be required to execute the
Company’s standard Assignment, Non-Competition, Non-Solicitation and
Confidentiality Agreement on or prior to your Start Date. A copy of this
Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement has
been appended to this Letter for your review and execution.

 

(ix)Termination and Consequences.

 

(a)Notwithstanding any other provision of this Agreement to the contrary, you
may terminate this Agreement at any time during the Employment Period, (i) for
Good Reason (as defined below), or (ii) without Good Reason on (A) thirty (30)
days’ prior written notice to the Company through the first anniversary of the
Effective Date; or (B) sixty (60) days’ prior written notice following the first
anniversary of the Effective Date.

 

(b)Notwithstanding any other provision of this Agreement to the contrary, the
Company may terminate this Agreement at any time during the Employment Period,
(i) immediately with Cause (as defined below), or (ii) on thirty (30) days’
prior written notice to you, without Cause.

 

(c)If the Company terminates this Agreement or your employment hereunder without
Cause or if you terminate this Agreement or your employment hereunder with Good
Reason, the Company shall: pay you, as severance pay, an amount equal to three
(3) months of your Base Salary payable in a lump sum payment within ninety (90)
days following the termination date; and (ii) pay you within thirty (30) days of
the termination of your employment any portion of the bonus that you would
otherwise be entitled to receive during the period of employment in that fiscal
year (giving you credit for those milestones and performance goals that you
successfully completed through the effective termination date); and (iii)
immediately vest in the number of equity or equity based awards that would have
vested during the following three (3) months following the effective date of
termination of employment; and (iv) shall continue to provide to or pay the cost
of continuation of your and your eligible dependents’ health insurance benefits
for three (3) months following termination date. Should you become eligible for
health insurance benefits provided by a new employer, then the Company’s
obligation to pay for or reimburse you for health insurance costs will terminate
when your new health insurance benefit begins. Notwithstanding anything to the
contrary, no compensation of any kind shall be payable to you under this section
unless or until you execute and deliver a full and general waiver and release to
the Company (in favor of the Company, its successors, assigns, Board members,
officers, employees, affiliates, subsidiaries, parent companies and
representatives), in a form reasonably acceptable to the Company and you, such
waiver and release to be delivered by you within ten (10) days after the
termination of your employment (unless applicable law requires a longer time
period, in which case this date will be extended to the minimum time required by
applicable law).

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

(d)If the Company terminates this Agreement or your employment hereunder with
Cause or you terminate this Agreement or your employment hereunder without Good
Reason, then (i) your Base Salary shall be discontinued upon the termination of
the Agreement or your employment hereunder, (ii) no bonus compensation, accrued
or otherwise, shall be payable for the year in which the termination with Cause
or without Good Reason occurs, (iii) to the extent permitted by applicable law,
you shall cease to be entitled to participate in any benefit plans or programs
maintained by the Company, and (iv) you shall forfeit all rights to any Company
stock options if terminated by the Company for Cause and shall forfeit all
rights with respect to any Company unvested restricted stock if terminated by
the Company for Cause or if terminated by you without Good Reason. You shall be
entitled to receive payment for all accrued Base Salary and benefits earned
through and including the date of termination, including, but not limited to all
bonus earned, but not yet paid, for the year preceding the year in which such
termination occurs, payment for all accrued, unused vacation, reimbursement of
all business expenses incurred through the date of termination, and all vested
benefits to which the employee is entitled. In addition, you and your eligible
dependents shall be entitled to continue all group health benefits at your or
their expense, pursuant to applicable law.

 

(e)If you die or are unable to perform your duties and/or any other obligations
hereunder because of a Disability (as defined herein) during the term of this
Agreement, then the Agreement shall terminate, except that the Company shall pay
within thirty (30) days of such event all accrued Base Salary and any bonus that
you would otherwise have been entitled to receive through the date that your
employment with the Company is terminated and for a period of three (3) months
thereafter. In the case of a Disability, you shall also receive any applicable
payments and benefits pursuant to any disability plan or policy sponsored or
maintained by the Company. The unvested Options shall remain outstanding in
accordance with their existing terms and conditions.

 

(f)“Good Reason” means (i) a material reduction of your base salary and benefits
from the levels in effect immediately prior to the reduction, (ii) a material
reduction of your duties and responsibilities from those in effect immediately
prior to the reduction, or (iii) material breach by the Company of any provision
of this Agreement after receipt of written notice thereof from the you and
failure by the Company to cure the breach within thirty (30) days thereafter. A
termination by you will not be considered a termination for Good Reason unless
within thirty (30) days of the later of the last event relied upon by you to
establish Good Reason or knowledge thereof, you furnish the Company with a
written statement specifying the reason or reasons why you believe you are
entitled to terminate employment for Good Reason and afford the Company at least
thirty (30) days during which to remedy the cause thereof. Such 30 day notice
period may run concurrently with the 30 day notice specified in (ix)(a) above.
Any termination for Good Reason shall not be deemed a breach of the Agreement. 
If the Company timely cures the condition giving rise to Good Reason for your
resignation, the notice of termination shall become null and void. If the
Company does not timely cure the condition giving rise to Good Reason, your
termination of employment shall be effective as of the end of such cure period.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

(g)“Cause” means a good faith finding by the Company of: (i) gross negligence or
willful misconduct by you in connection with the your duties, (ii) your
indictment for, conviction of, or entry of a plea of guilty or no contest or
similar plea with respect to any felony, acts of fraud, misrepresentation,
embezzlement, theft, dishonesty or breach of fiduciary duty of loyalty to the
Company or any of its subsidiaries, or a material and intentional breach of any
material term of this Agreement, (iii) willful or repeated failure to follow
specific directives of the CEO and/or the Board (or its committees or other
designees), (iv) willful failure by you (except where due to Disability or where
performance of your duties is prohibited by law) or refusal to perform the your
Duties, which failure or refusal is not corrected by you within ten (10)
business days following receipt by the you of written notice from the Company of
such failure or refusal, and the actions required to correct the same, to the
satisfaction of the CEO, (v) misappropriation by you of the assets or business
opportunities of the Company or its affiliates, (vi) any intentionally wrongful
act or omission by you that has a material adverse effect on the reputation or
business of the Company or any of its subsidiaries or affiliates, (vii) a
willful and/or knowing breach by you of any representations or warranties
included in this Agreement, or (viii) you knowingly allowing any third party to
commit any of the acts described in any of the preceding clause (v) against the
Company.

 

(h)“Disability” means your inability to perform your duties pursuant to the
terms of this Agreement, because of physical or mental disability where such
disability shall have existed for a period of more than ninety (90) consecutive
days in any two hundred and seventy (270) day period. The existence of a
Disability means that you cannot perform the essential functions of your
position with or without reasonable accommodation. The fact of whether or not a
Disability exists hereunder shall be determined by a professionally qualified
medical expert reasonably chosen by the Company.

 

(x)Special Payment Provision. Notwithstanding any provision herein to the
contrary:

 

a.This agreement is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”) and regulations promulgated thereunder such that no
payment provided hereunder shall be subject to an “additional tax” within the
meaning of Section 409A. To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments due under this agreement shall not be subject
to any additional tax. For purposes of Section 409A, each payment made under
this agreement shall be treated as a separate payment. In no event may you,
directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this agreement), (ii)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

b.If payment or provision of any amount or other benefit that is a “deferral of
compensation” subject to section 409A of the Code at the time otherwise
specified in this agreement or elsewhere would subject such amount of benefit to
additional tax pursuant to section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring such additional
tax. In the event this Section 11(o)(ii) requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date of the payment should otherwise have been provided.

 

c.If any payment or benefit permitted or required under this agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax pursuant to section 409A(a)(1)(B) of the Code, then the
parties shall promptly agree in good faith on appropriate provisions to avoid
such risk without materially changing the economic value of this agreement to
either party.

 

As you are aware, you will be a full-time employee with the Company and must
devote your full attention and efforts to the Company during regular work hours;
your employment with the Company is "at will," which means your employment may
be terminated at any time for any reason, by either party, with or without
notice; and this Letter is an outline of the terms of our offer and is not
intended to create a contract of employment between you and the Company.

 

This Letter will be governed solely by the laws of the State of New York without
giving effect to the conflict of laws principles thereof. You further agree to
submit to the exclusive jurisdiction of the courts situated in the State of New
York in respect of any issue and/or dispute which arises hereunder and/or in
connection with your employment with the Company.

 

By signing this Letter, you confirm that you are not subject to any agreements
or other restrictions that would prevent you from working for the Company and
carrying out the services described above. You further confirm that your
employment with the Company will not violate or breach any confidential
relationship between you and any third party, and that you will not disclose to
the Company or use for the Company’s benefit any confidential or trade secret
information of any third party. You agree that at no time during the period of
your employment with the Company will you undertake responsibilities or
obligations which will present a conflict of interest with, or limit your
ability to fulfill the duties of your position with the Company.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

You are required by law to provide documentation necessary to complete U.S.
Government Form I-9. Your employment will not commence until the Company has
received such materials/documentation. In addition, this offer is contingent on
verification of the information you have provided on your employment application
and in your job interview.

 

We look forward to having you join the Brainstorm team, and we are confident
that you’ll contribute to its overall success. If you should have any questions
please feel free to contact me at your earliest convenience.

 

      Sincerely,             BRAINSTORM CELL THERAPEUTICS INC.             By:
/s/ Chaim Lebovits       Name: Chaim Lebovits       Title: President and Chief
Executive Officer       ACKNOWLEDGED AND AGREED   AS OF THE DATE SET FORTH
BELOW:       By: /s/ Preetam Shah     Name: Preetam Shah   Title: In his
individual capacity  

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

 



 

 

 

[tm1919513d1_ex10-3img001.jpg] 

 

EXHIBIT A

 

Executive Duties and Responsiblities

 



1.Directing, overseeing, and handling the company’s financials and all related
legally and regulatory filings, reporting and disclosures. As well as:

 

a.Managing accounting operations and responsible for general financial
compliance.

 

b.Directing and implementing corporate accounting policies and internal
financial controls.

 

c.Responsible for recruiting, directing, managing and training accounting and
finance staff.

 

d.Collaborating across Senior Management on corporate strategy and resource
allocation to R&D and other functions.

 

2.Directing and handling the Company’s Investor Relations (IR) efforts, subject
to full coordination with, and the approval of, the CEO. Handling Company’s IR
also includes:

 

a.Managing and handling day to day relationships with investors and investment
institutions, coordinating investor activities and identifying new business
opportunities.

 

b.Managing investor relation firm engagement.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

 

 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

ASSIGNMENT, NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

 

This Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement
(this “Agreement”) is hereby effective as of September 5, 2019. As a condition
of my employment with BRAINSTORM CELL THERAPEUTICS INC., its subsidiaries,
affiliates, successors or assigns (collectively, the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereinafter paid to me by the Company, I, the undersigned,
agree to the following:

 

1.            At-Will Employment. I understand and acknowledge that, unless I
enter into a written employment agreement with the Company my employment with
the Company is for an unspecified duration and constitutes "at-will" employment.
I also understand that any representation to the contrary is unauthorized and
not valid unless obtained in writing and signed by an authorized representative
of the Company. I acknowledge that this employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at
the option either of the Company or me, with or without notice.

 

2.            Confidential Information.

 

2.1          Company Information. I recognize that the Company has devoted
substantial money, time and resources in developing Confidential Information,
and that the Company pays its employees, among other things, to develop and
preserve its business information. Accordingly, I agree at all times during the
term of my employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of an authorized
representative of the Company, any Confidential Information of the Company. I
understand that "Confidential Information" means any Company technology or
economic competitively valuable proprietary information, technical data,
patients advocacy strategies, communications relating to patients (both internal
and external), trade secrets or know-how, including, but not limited to,
research, product plans, company business or working plans, products, Public
Relations & Investor Relation strategies or communications, pricing and pricing
methods, services, customer lists and customers (including, but not limited to,
prospective and actual customers of the Company on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, technology, designs, drawings, models,
engineering, marketing, finances, employee compensation data or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. In
addition, I agree not to do any of the following: (a) disclose or disseminate
Confidential Information to anyone, including any Company employee or volunteer,
who lacks a need to know; (b) remove proprietary information from the Company's
premises without the express written authorization from Company; and (c) use the
Confidential Information for my own or any third party's benefit. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.

 

2.2          Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

2.3          Third Party Information. I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.

 

2.4          Governmental Limitations. Nothing set forth in the Agreement or in
any other agreement or policy of the Company shall prohibit any person from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. No person shall
require prior authorization of any party to make any such reports or
disclosures, and no person shall be required to notify the Company that he or
she has made such reports or disclosures. Furthermore, nothing in the Agreement
shall prohibit or limit a person from receiving a whistleblower award or other
financial benefit for participating in a government investigation.

 

3.            Inventions.

 

3.1          Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to: (a) any and all inventions,
developments, concepts, designs, discoveries, ideas, patents, patent
applications, improvements, and all other worldwide rights of inventorship; (b)
all copyrights in copyrightable works, all copyright registrations and/or
applications, all original works of authorship, any derivations thereof and all
moral rights appurtenant thereto; (c) all trademarks, service marks, trade
names, trade dress, product names and slogans and any common law rights and good
will appurtenant thereto, and all applications and registrations thereof; (d)
all registered and unregistered domain names, uniform resource locators and
keywords; (e) all computer and electronic data, documentation and software,
including both source and object code, computer and database applications and
operating programs; (f) all trade secrets and Confidential Information,
including ideas, research notes, client lists, development notes, know-how,
formulas, business methods and techniques and marketing, financial and pricing
data; and (g) all other intellectual property rights relating to any or all of
the foregoing, including any renewals, continuations or extensions thereof,
whether or not patentable or registrable under copyright, trademark or similar
laws (collectively hereinafter, the "Inventions"), which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I am in the employ of the
Company. I further acknowledge that all original works of authorship, as
mentioned in this Section 3, which are or have been made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and which are protectible by copyright, patent and/or trademark
are "works made for hire," as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to me as a result of the Company's
efforts to commercialize or market any such Invention.

 

3.2          Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be deemed Confidential Information
and will be available to and remain the sole property of the Company at all
times.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

3.3          Patent, Copyright and Trademark Registrations. I agree to assist
the Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, trademarks,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, trademarks, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of patent,
trademark, copyright or other intellectual property registrations thereon with
the same legal force and effect as if executed by me.

 

4.            Solicitation of Customers. I recognize that the Company pays its
employees, among other things, to develop and preserve customer and client
goodwill, customer loyalty and customer and client contacts for and on behalf of
the Company. Accordingly, for the period of twelve (12) months after the date of
termination of my employment with the Company for any reason, whether with or
without cause, I will not solicit the business of any client or customer of the
Company, directly or indirectly, who is such on or prior to the date of such
termination. In addition, I will not solicit the business of any defined
prospective client or customer. A defined prospective client or customer is one
that is (a) an assigned account of any Company employee or (b) on an account
list in any employee's sales or pipeline report within the last year from the
termination date. I expressly agree that the limitation of this Section protects
a legitimate business interest of the Company. Nevertheless, in the event that
any of the restrictions and limitations contained in this Section are deemed
unreasonable or to otherwise exceed the time and/or geographic limitations
permitted by applicable law, such provisions of this Section shall be reformed
to the maximum time and/or geographic limitations permitted by applicable law.

 

5.            Conflicting Employment. I agree that, during the term of my
employment with the Company and for a period of three (3) months after the date
of termination of my employment with the Company for any reason, whether with or
with cause, I will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.
I expressly agree that the limitation of this Section protects a legitimate
business interest of the Company. Nevertheless, in the event that any of the
restrictions and limitations contained in this Section are deemed unreasonable
or to otherwise exceed the time and/or geographic limitations permitted by
applicable law, such provisions of this Section shall be reformed to the maximum
time and/or geographic limitations permitted by applicable law. Further, the
non-competition provision in this Section shall not apply to employment and
other statuses set forth in this Section in any other jurisdiction in which they
are prohibited. The remainder of this Agreement shall apply within and outside
of such jurisdictions.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

6.            Returning Company Property. I agree that, at the time of leaving
the employ of the Company, I will deliver and return to the Company (and will
not keep in my possession, recreate or deliver to anyone else) any and all
Company-owned devices, records, data, files, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me or in my possession, including, without
limitation, those records maintained pursuant to paragraph 3.3.

 

7.            Notification of New Employer. In the event that I leave the employ
of the Company, I hereby grant to the Company the right to notify my new
employer about my rights and obligations under this Agreement.

 

8.            Solicitation of Employees. I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit, hire, offer employment or
encourage any of the Company's employees, independent contractors or vendors to
leave their employment / engagement, either for myself or for any other person
or entity. I expressly agree that the limitation of this Section protects a
legitimate business interest of the Company. Nevertheless, in the event that any
of the restrictions and limitations contained in this Section are deemed
unreasonable or to otherwise exceed the time and/or geographic limitations
permitted by applicable law, such provisions of this Section shall be reformed
to the maximum time and/or geographic limitations permitted by applicable law.

 

9.            Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any prior
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict with this Agreement.

 

10.          Equitable Relief. I acknowledge and agree that it is impossible to
measure in money the damages which will accrue to the Company if I should breach
or be in default of any of my representations or agreements set forth in this
Agreement. Accordingly, if I breach or am in default of any such representations
or agreements, the Company shall have the full right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. If any action or
proceeding is instituted by or on behalf of the Company to enforce any term of
this Agreement, I hereby waive any claim or defense thereto that the Company has
an adequate remedy at law or that the Company has not been, or is not being,
irreparably injured by my breach or default. The rights and remedies of the
Company pursuant to this Section are cumulative, in addition to, and shall not
be deemed to exclude, any other right or remedy which the Company may have
pursuant to this Agreement or otherwise, at law or in equity.

 

11.          Governing Law; Venue. This Agreement will be governed solely by the
laws of the State of New York without giving effect to the conflict of laws
principles thereof. I further agree to submit to the exclusive jurisdiction of
the courts situated in the State of New York in respect of any issue and/or
dispute which arises hereunder.

 

12.          Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and supersedes all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 

 

[tm1919513d1_ex10-3img001.jpg]

 

13.          Full Knowledge and Volition. I acknowledge and agree that I have
received a copy of this Agreement, that I have read and understood all of the
terms and conditions of this Agreement, and that I have had full opportunity to
be advised of my right and to discuss all aspects of this Agreement with counsel
of my own choosing prior to execution hereof.

 

14.          Severability. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.

 

15.          Waiver. No course of dealing or omission on the party of the
Company in asserting or exercising any right, power or remedy conferred by this
Agreement shall constitute or operate as a waiver thereof or otherwise prejudice
its rights, powers and remedies conferred by this Agreement or shall preclude
any other or further exercise thereof of any other right, power and remedy.

 

16.          Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

17.          Attorney’s Fees. Should I be found liable for any action taken to
enforce this Agreement, I will reimburse the Company for all reasonable
attorney’s fees and court costs.

 

18.          Waiver. No act or failure to act by Company waives any rights
herein. To be effective, any waiver by Company must be in writing and executed
by an executive officer of the Company.

 

19.          Headings. Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope or intent of this Agreement or any provision hereof.

 

20.          Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed one in the same original instrument.

 

  BRAINSTORM CELL THERAPEUTICS INC.     By: /s/ Chaim Lebovits   Name: Chaim
Lebovits   Title: Chief Executive Officer and President      EMPLOYEE     By:
/s/ Preetam Shah   Name: Preetam Shah   Title: In his individual capacity

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 